Exhibit 10.6
 
RELEASE
 
This RELEASE is made this 12th day of February, 2014 by WikiTechnologies, Inc.,
a Delaware corporation (“WIKI”) in favor of Source Financial, Inc., a Delaware
corporation (“Source”) and Hugh Evans, an Australian resident (“HE”).

 
RECITALS
 
On June 30, 2013, Source consummated the transaction contemplated by the Share
Exchange Agreement dated as of May 30, 2013 among Moneytech Limited, an
Australian company (“Moneytech”), Marco Garibaldi (“MG”), Edward Defeudis (“TD”)
and HE (the “Share Exchange Agreement”) pursuant to which Source acquired all of
the outstanding shares of Moneytech in exchange for 5,300,000 shares of the
common stock of Source (the “Share Exchange”).
 
In connection with the Share Exchange, MG and TD, the then directors, officers
and principal stockholders of Source, each deposited in escrow 1,120,000 shares
of Source common stock (the “Escrow Shares”), and Source deposited in escrow all
of the outstanding shares of Wiki, a wholly-owned subsidiary of Source (the
“Wiki Shares”), subject to the terms and conditions set forth in an Escrow
Agreement dated June 30, 2013 (the “Escrow Agreement”).
 
Source, HE, MG and TD have agreed to terminate their relationship (the
“Separation”) pursuant to a letter agreement dated as of February 10, 2014 (the
“Separation Agreement”), pursuant to which, among other things, MG and TD have
agreed to release all of their right, title and interest to the Escrow Shares
against the delivery by Source to them of the Wiki Shares and to cause Wiki to
grant this release in favor of Source and HE in connection with the Separation.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:
 
1.           Wiki, for itself and its successors and assigns (hereinafter,
collectively referred to as "Releasors"), hereby forever releases and discharges
Source Financial, Inc., and its directors, officers, stockholders, agents,
employees, HE and their respective successors and assigns (hereinafter,
collectively referred to as the "Releasees"), from any and all claims, demands,
causes of action, and liabilities of any kind whatsoever (upon any legal or
equitable theory, whether contractual, common-law, statutory, federal, state,
local, or otherwise), whether known or unknown, that have been or could have
been asserted as a result of or by reason of any act, omission, transaction or
occurrence up to and including the date hereof, including, without limitation
any claim or cause of action arising out of, resulting from, or related to, the
Share Exchange Agreement and the conduct of the operations of Wiki.
 
2.           Wiki represents and agrees that it has not assigned and will not
assign to any third party any right or claim it may have against the Releasees.
 
3.           Wiki agrees to indemnify and hold harmless Source from and against
any and all liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all court costs, litigation expenses and reasonable
attorneys’ fees, (individually a “Loss,” and collectively, “Losses”) that Source
may suffer or incur resulting from, arising out of, or relating to any claim
made by Robert Pearson based upon the actions of Wiki.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           This Agreement represents the complete understanding between the
parties with respect to the subject matter hereof. No other promises or
agreements shall be binding unless in writing and signed by the parties.
 
5.           This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
IN WITNESS WHEREOF Wiki has executed this Release as of the date written above.
 

 
WikiTechnologies, Inc.
           
By:
/s/ Edward DeFeudis       An Authorized Officer  

 
 

--------------------------------------------------------------------------------